Walker, J. This record fails to disclose any evidence, necessary to authorize the admission of the books of the bank. They were not those of either party, and no necessity is perceived for their being admitted. The banker, or his clerk, who transacted the business, were doubtless competent witnesses, and must be relied upon, to prove the facts contained in the books. The entries were there made without their agency, consent, or, for aught that appears, without knowledge of the parties, and consequently were not binding upon them. They were not public records, nor do they fall within any class of written or documentary evidence. They are the entries of other persons not connected with the parties, and who had no right to bind them by what they did. The entries in these books are precisely like the declarations of those making them, and are hearsay evidence, and inadmissible. They are not made under the sanction of an oath, and not subject to cross-examination. In no point of view, and for no purpose, are they admissible in this case. The judgment of the court below is reversed, and the cause remanded. Judgment reversed.